                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,                       No.

                       Plaintiff,                COUNT ONE:
                                                 Felon in Possession of Ammunition
        v.                                       18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                                 NMT: 10 Years’ Imprisonment
 TERRY D. CHILDS,                                NMT: $250,000 Fine
 [DOB: 01/21/1964]                               NMT: 3 Years’ Supervised Release
                                                 Class C Felony
                       Defendant.
                                                 Plus a $100 Special Assessment for each Count

                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                        COUNT ONE
                              Felon in Possession of Ammunition

       On or about February 24, 2019, in the Western District of Missouri, the defendant, TERRY

D. CHILDS, knowing he had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year, knowingly possessed ammunition, to wit: an RP .380 auto live

round, two IK 03 7.65 x 17 live rounds, and a Winchester .38 live round, which had been

transported in interstate commerce, in violation of the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).



                                                     A TRUE BILL.


4/30/2021                                            /s/ Kathleen Shaw
DATE                                                 FOREPERSON OF THE GRAND JURY


/s/ Brandon E. Gibson
Brandon E. Gibson
Special Assistant United States Attorney
Violent Crime & Drug Trafficking Unit
Western District of Missouri
